IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 543 EAL 2016
                                         :
                  Respondent             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
            v.                           :
                                         :
                                         :
WARREN ARSAD,                            :
                                         :
                  Petitioner             :


                                     ORDER



PER CURIAM

     AND NOW, this 12th day of June, 2017, the Petition for Allowance of Appeal and

Petition Seeking Leave to Proceed Pro Se is DENIED.